SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 17, 2011 WATERSTONE FINANCIAL, INC. (Exact name of Registrant as specified in its charter) Federal (State or Other Jurisdiction of Incorporation) 000-51507 (Commission File Number) 20-3598485 (I.R.S. Employer Identification No.) 11200 W. Plank Ct, Wauwatosa, Wisconsin 53226 (Address of principal executive offices) (414) 761-1000 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On May 17, 2011, Waterstone Financial, Inc. (the “Company”) held its Annual Meeting of Shareholders.At the Annual Meeting, shareholders considered the election of directors; the ratification of the independent registered public accounting firm; an advisory, non-binding resolution with respect to the Company’s executive compensation; and an advisory, non-binding vote with respect to the frequency of voting on the Company’s executive compensation. Messrs. Stephen J. Schmidt and Michael L. Hansen were elected for three-year terms.A breakdown of the votes cast is set forth below. 1.The election of directors For Withheld Broker non-votes Stephen J. Schmidt Percentage of votes cast 99.19% 0.81% Michael L. Hansen Percentage of votes cast 99.20% 0.82% 2.The ratification of the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2011. For Against Abstain Number of Votes Percentage of Votes Cast 99.79% 0.17% 0.03% 3.The approval of an advisory, non-binding resolution with respect to the Company’s executive compensation. For Against Abstain Broker non-votes Number of Votes Percentage of Votes Cast 99.03% 0.90% 0.07% 4.The approval of an advisory, non-binding vote with respect to the frequency of voting on the Company’s executive compensation. 1 Year 2 Years 3 Years Abstain Number of Votes Percentage of Votes Cast 98.54% 0.51% 0.78% 0.14% SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WATERSTONE FINANCIAL, INC Date:May 19, 2011 By: /s/ Richard C. Larson Richard C. Larson Chief Financial Officer and Treasurer (Duly Authorized Representative)
